Citation Nr: 1628848	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether severance of service connection for asthma was proper. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had active service from June 3, 2003 to July 9, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA). 

The appellant provided testimony to the undersigned Veterans Law Judge at a videoconference hearing in June 2016.  A transcript is in the record. 


FINDINGS OF FACT

1.  The medical history completed by the appellant upon entry into service denied a history of asthma.  

2.  The appellant developed respiratory symptoms shortly after beginning basic training, and was diagnosed with asthma.

3.  The appellant was given an entry level separation with the service characterization described as uncharacterized; records show that the reason for this discharge was an undisclosed history of asthma which, if identified prior to enlistment, would have been prevented his entrance into service.

4.  Entitlement to service connection for asthma was established in a December 2003 rating decision.  

5.  There is no evidence to show that the appellant knew of or intended to conceal a diagnosis of asthma upon entry into service, so that the award of service connection was not clearly and unmistakably erroneous.  



CONCLUSION OF LAW

The criteria for severance of service connection were not met, and severance of service connection for asthma was not proper.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.12(a), 3.14, 3.105, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and duty to assist the appellant has been met.  Furthermore, give the favorable outcome, any failures in this regard were harmless error that does not prevent consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the severance of service connection for his asthma was not proper, and he asks that service connection be restored.  He argues that he was told prior to service that he did not have asthma, so that he was not making an attempt to conceal a pre-existing disability when he denied a history of asthma upon entering service. 

The facts show that the appellant entered active service on June 3, 2003.  

On a Medical Prescreen of Medical History Report dated May 5, 2003, the appellant answered "no" to a history of "Asthma, wheezing, or inhaler use."  He completed a second Report of Medical History on May 9, 2003.  Once again he answered "no" to having or ever having had "asthma or any breathing problems relating to exercise, weather, pollens, etc.", and to "Shortness of breath."  He also denied having been prescribed or used an inhaler.  The appellant did answer "yes" to bronchitis.  His written explanation to these answers was that he had bronchitis in 1988 and that the illness passed with rest.  The examiner's summary was that the appellant had a single episode of questionable bronchitis as an eleven year old.  There had been no reoccurrence, no asthma, and no use of a measured dose inhaler (MDI).  8/7/2003 VBMS STR - Medical, pp. 20, 47.  

The appellant's entrance examination was also conducted on May 9, 2003.  The lungs and chest were found to be normal.  Asthma was not noted on the examination.  8/7/2003 VBMS STR - Medical, p. 50.  

Service treatment records dated June 16, 2003 show that the appellant was given an allergy/immunology consult in consideration of asthma.  The appellant reported an inability to complete physical training due to dyspnea with occasional coughing but no wheezing.  His symptoms would resolve as soon as he stopped exercising.  He was said to have had dyspnea on exertion for years, and was a nasal breather.  There was no history of asthma or family history of asthma.  The assessment noted that the appellant was unable to perform the exercise tests due to fatigue, which prevented a final assessment.  8/7/2003 VBMS STR - Medical, p. 45.  

June 25, 2003 service treatment records state that the appellant was seen for the histamine challenge in order to complete his asthma evaluation.  He had a history of exercise induced symptoms prior to basic.  His personal medical history was positive for a chronic cough that was possibly allergy induced but was negative for a diagnosis of asthma.  He was positive for a possible mold allergy.  For previous MDI use, the examiner noted "yes, after 12 yrs old - given for chronic cough, helped calm cough."  The assessment was asthma, based on a history of symptoms, current symptoms, and a positive histamine challenge.  8/7/2003 VBMS STR - Medical, p. 54.  

A service treatment record dated June 26, 2003 states that the appellant had a diagnosis of asthma.  He had seen a civilian provider prior to service and was told he had allergies.  There was no civilian medical documentation in the chart.  The May 9, 2003 medical history upon entering service was noted, and the physician states that the appellant did not inform about the condition.  8/7/2003 VBMS STR - Medical, p. 25.  

A second record dated June 26, 2003 is handwritten, and includes these notes "asthma - pre-existed."  "Age 12 - told it was allergy induced cough."  8/7/2003 VBMS STR - Medical, p. 44.  

A statement by the appellant dated June 26, 2003 is in his military personnel records.  He said the reason he had answered "no" to the asthma question was that he had been informed by a recruiter that the use of an inhaler only mattered if it was after age 12, and most of his symptoms had occurred at age 11.  He did not have any issues exercising over the next 10 to 14 years so he believed those matters were considered the same.  Regarding his coughing and allergies, he never considered this to be a chronic condition, the allergies had never been confirmed, and they had not resurfaced in the last five years.  He had only used his inhaler twice after being told he might have allergies.  As for asthma, he said he was told by his doctors that he did not have that diagnosis.  9/26/2003 VBMS Military Personnel Record, p. 8. 

A June 30, 2003 notification memorandum from the commanding officer to the appellant states that he was recommending the appellant's discharge for erroneous entry.  The reason for this action was an undisclosed history of asthma.  If this had been identified prior to enlistment, he would not have been allowed to enter.  9/26/2003 VBMS Military Personnel Record, p. 6.

A final order states that the appellant's separation was approved.  The basis for discharge was erroneous enlistment, with the type of discharge being entry level separation.  The service characterization was to be described as uncharacterized.  9/26/2003 VBMS Military Personnel Record, p. 1.

The appellant's DD 214 shows the separation date was July 9, 2003.  The character of separation was uncharacterized.  The narrative reason for separation was "Erroneous Entry (Other)".  12/8/2007 VBMS DD 214 Certified Original - Certificate of Release or Discharge from Active Duty, p. 1.  

Following discharge from service, the appellant submitted a claim of service connection for his asthma.  In an August 2003 letter, VA informed the appellant that as his discharge was not "honorable," VA would have to make a decision about his service.  As long as it was not considered dishonorable, he would be eligible for VA benefits.  

A December 2003 rating decision granted entitlement to service connection for asthma, effective from July 10, 2003.  This decision found that asthma had existed prior to service, but had been aggravated by service.  

In a VA administrative decision dated July 1, 2009, it was determined that the appellant's military service was dishonorable for VA purposes, and he was not entitled to VA benefits.  The reason for this decision was that he had received an entry level separation based on erroneous entry.  The commanding officer had stated the appellant did not disclose a history of asthma, and that if this had been identified prior to enlistment he would not have been accepted.  The decision noted that by regulation, VA must make a determination as to whether or not uncharacterized separations were eligible for benefits.  It further noted that regulations state that generally, discharge for concealment of a physical defect which would have prevented enlistment will be held to be under dishonorable conditions.  

The appellant was provided a June 2010 rating decision that proposed to sever service connection for his asthma.  This proposal was implemented in a December 2010 rating decision, which made severance effective from March 1, 2011.  This decision concluded that the appellant's discharge was dishonorable for VA purposes.  This was because his type of separation was entry level, the character of his service was uncharacterized, and the basis for these classifications was that the appellant had concealed his asthma when he enlisted.  It explained that by regulation, concealment of a physical defect that would have prevented enlistment will be held to be under dishonorable conditions for VA benefits.  The appellant appealed this decision.

In a written statement, the notice of disagreement, the substantive appeal, and in his June 2016 testimony, the appellant has consistently stated that he did not know he had asthma prior to entering service, and that he had been able to exercise without any problems in the months prior to induction.  He noted that when he experienced symptoms around age 12, he had been tested for asthma by his doctor.  After testing, he was told he did not have asthma.  Instead, he was told he had bronchitis, which he reported on the medical history obtained at entry.  He was given an inhaler but he did not use it.  The appellant notes that he had previously tried to obtain his childhood medical records but was unable to do so.  

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service is valid unless the enlistment is voided by the service department.  Where an enlistment is voided by the service department for reasons other than those stated in paragraph (b) of this section, service is valid from the date of entry upon active duty to the date of voidance by the service department.  Benefits may not be paid, however, unless the discharge is held to have been under conditions other than dishonorable.  Generally discharge for concealment of a physical or mental defect except incompetency or insanity which would have prevented enlistment will be held to be under dishonorable conditions.  38 C.F.R. § 3.14(a).  The reasons listed in paragraph (b) include lacking legal capacity to contract or because enlistment was prohibited by statute, and do not apply in this case.  38 C.F.R. § 3.14(b).  Determinations as to honorable service will be made by the service departments and the findings shall be binding on VA.  38 C.F.R. § 3.14(d). 

Where enlisted personnel are administratively separated from service on the basis of proceedings initiated on or after October 1, 1982, the separation may be classified as one of the three categories of administrative separation that do not require characterization of service by the military department concerned.  These three categories include entry level separation.  38 C.F.R. § 3.12(k)(1).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth v. Derwinski, 20 Vet. App. 482, 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned"). 

The provision of 38 C.F.R. § 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and reflects that VA is not limited to the law and the record that existed at the time of the original decision.  See Stallworth at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  The Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  The Court added, "[c]onsequently, the severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence established that service connection is clearly erroneous."  Stallworth at 488. 

The Court has stated that clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen. 

Ordinarily, the three-part test to determine whether a prior decision is the product of CUE is the following: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  In this case, the third requirement has been modified as previously discussed. 

VA has specific regulatory provisions governing severing service connection awards.  The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, with the burden of proof being upon the Government.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

A determination as to the character of discharge or line of duty that would result in discontinued entitlement is subject to the provisions of 38 C.F.R. § 3.105(d).  38 C.F.R. § 3.105(c).  

The Board finds that the severance of service connection for the appellant's asthma was not proper for two reasons.  First, it is not certain whether the correct standard of clear and unmistakable error was applied in this matter.  Second, even if the correct standard was used, the Board does not find that there is clear and unmistakable evidence to support a severance of service connection.  

Regarding the first reason, the July 2009 VA Administrative Decision that first proposed to sever service connection for asthma does not discuss whether or not the grant of service connection was clearly and unmistakably erroneous.  The June 2010 rating decision that proposed to sever service connection also failed to reference this standard.  The December 2010 rating decision that effectuated the severance discussed the reasons and bases for doing so, and concluded it was "erroneous" to grant service connection.  It is unclear whether or not this statement is meant to be the equivalent of clearly and unmistakably erroneous.  Finally, although the statement of the case includes 38 C.F.R. § 3.105(d), the reasons and bases simply repeat those in the rating decision.  As there was no point in this process that expressly discusses whether or not the grant of service connection was clearly and unmistakably erroneous, the Board is unable to find that the correct legal standard for severance was applied.  

Turning to the second reason, the Board finds that there is no clear and unmistakable evidence to show that the appellant concealed his pre-existing asthma.  The Board interprets the plain meaning of the word "concealment" as used in 38 C.F.R. § 3.14(a) to mean withholding information regarding a disability with the intent to hide or deceive.  There is no evidence the appellant had any such intent.  His statements both in service and after discharge have been relatively consistent, in that he denies ever being diagnosed with asthma prior to enlistment.  There is no contemporaneous medical record to show that the appellant ever received a diagnosis of asthma before service.  In fact, he states that after testing he was told he did not have asthma.  He did report bronchitis at entry, which he thought was the more accurate diagnosis for his symptoms.  The Board observes that the pre-service symptoms in question occurred at the age of 11 or 12, that the appellant's enlistment was at age 26, and it is reasonable to assume that the passage of time would have affected his memory.  

The Board recognizes that the June 2003 recommendation for discharge from the appellant's commanding officer states the reason was for an undisclosed history of asthma which, if identified prior to enlistment, would have prevented his entry.  However, this is not a finding of the concealment required in 38 C.F.R. § 3.14(a) for a characterization of service under dishonorable conditions, and no argument was presented that the appellant intentionally concealed his pre-existing asthma.  There is no clear and unmistakable evidence in the remainder of the record that he intentionally concealed the existence of asthma when he entered service.  Therefore, the Board is unable to conclude that the original grant of service connection was clearly and unmistakably erroneous, and restoration of service connection for asthma is warranted.  


ORDER

Severance of service connection was not proper; restoration of service connection for asthma is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


